NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5041-14T2

PETER MOCCO, LORRAINE MOCCO
and FIRST CONNECTICUT
HOLDING GROUP LLC IV,

        Plaintiffs-Appellants/
        Cross-Respondents,

and

LIBERTY HARBOR HOLDING LLC,
THE ATRIUM AT HAMILTON PARK
URBAN RENEWAL ASSOCIATES
LLC, FULTON'S LANDING URBAN
RENEWAL COMPANY LLC,
FIRST CONNECTICUT HOLDING
GROUP LLC II, FIRST
CONNECTICUT HOLDING GROUP
LLC III, FIRST CONNECTICUT
HOLDING GROUP LLC X, FIRST
CONNECTICUT HOLDING GROUP
LLC XI, FIRST CONNECTICUT
HOLDING GROUP LLC XIII,
8-10 CLIFTON PLACE CORP.,
HAMILTON PARK HEALTH CARE
CENTER LTD., LIBERTY HARBOR
MARINA, INC., STONEHYRST
INVESTMENTS, LLC and
A-1 SELF-STORAGE, INC.,

        Plaintiffs,

v.

JAMES J. LICATA and HERBERT
BLAKE,

      Defendants-Respondents/
      Cross-Appellants,

and

DANIEL SHEPRO,

      Defendant-Respondent,

and

CYNTHIA LICATA, EMP WHOLE
LOAN 1, LLC, EMP WHOLE
LOAN 2, LLC, BROADVIEW
FUNDING CORP., TITAN
MANAGEMENT, LP, TITAN
FUNDING, LP, IRA SAFERSTEIN,
OLIVIER COJOT-GOLDBERG,
MICHAEL VRANOS, ANDREW VRANOS,
SWJ HOLDINGS, LLC, STEPHEN
PODELL, WILLIAM MOURNES,
PROSKAUER ROSE LLP, DALE
SCHREIBER, COBRA/VENTURA
EQUITIES LLC, DARE
INVESTMENTS, LLC, CHICAGO
TITLE INSURANCE COMPANY,
HORIZON TITLE AGENCY, INC.,
EAST COAST INVESTMENTS, LLC,
ELLIOT BUCHMAN, SKY LAND
INVESTMENTS, LLC, GREGORY
CRANE, ADVERTISING MANAGEMENT
AND CONSULTING SERVICES, INC.,
RICHARD COAN, TRUSTEE FOR
FIRST CONNECTICUT CONSULTING
GROUP and RONALD CHORCHES,
TRUSTEE FOR JAMES J. LICATA,

      Defendants,

and

CENTRUM FINANCIAL SERVICES,
INC., U.S. BANK, NATIONAL

                                 2   A-5041-14T2
ASSOCIATION, FIRST MUTUAL
BANK and WELLS FARGO, N.A.,

      Defendants/Third-Party
      Plaintiffs-Respondents/
      Cross-Appellants,

v.

ARMANDO J. MOLINA, ESQ.,
GORDON DUVAL, ESQ., and DUVAL
HAWS & MOODY, PC,

      Third-Party Defendants,

and

SHEPRO & BLAKE, LLC,

      Third-Party Defendant/
      Respondent.

          Argued May 8, 2018 – Decided June 5, 2018

          Before Judges Yannotti, Carroll, and Mawla.

          On appeal from Superior Court of New Jersey,
          Law Division, Essex County, Docket No. L-7709-
          13.

          James A. Scarpone argued the cause for
          appellants/cross-respondents   (Scarpone   &
          Vargo, LLC, attorneys; James A. Scarpone and
          John B. Nance, on the briefs).

          Joseph P. Tucker argued the cause for
          respondents/cross-appellants           Centrum
          Financial Services, Inc., U.S. Bank, National
          Association, First Mutual Bank and Wells Fargo
          Bank, N.A. (Fidelity National Law Group and
          Chiesa Shahinian & Giantomasi, PC, attorneys;
          Paul H. Schafhauser, on the brief).

          Herbert S. Blake, respondent/cross-appellant
          pro se.

                                3                          A-5041-14T2
            David J. Montag argued the cause for
            respondents Daniel Shepro and Shepro & Blake,
            LLP (Milber Makris Plousadis & Seiden, LLP,
            attorneys; David J. Montag, on the brief).

PER CURIAM

     Plaintiffs Peter Mocco, Lorraine Mocco, and First Connecticut

Holding Group IV (FCHG IV) appeal from a June 5, 2015 Chancery

Division    judgment   following   a       thirty-nine   day   bench    trial.

Defendants Centrum Financial Services, Inc., U.S. Bank National

Association, First Mutual Bank and Wells Fargo, N.A. (lenders),

Herbert Blake, and James J. Licata each cross-appeal from the

judgment.    Licata's appeal was dismissed for lack of standing.

For the following reasons, we affirm.

     The underlying facts are thoroughly addressed in the trial

judge's lengthy opinion, which we incorporate by reference here.

We summarize the essential facts before addressing the parties'

claims on appeal.

     In the early 1990's, Peter Mocco owned real estate in Jersey

City and North Bergen, and experienced financial difficulties.

Mocco owed First Union Bank (First Union) approximately $44 million

on a loan secured by Mocco's properties.             Mocco retained First

Connecticut Consulting Group (FCCG), an entity established by

Licata, to negotiate with First Union to achieve a discounted



                                       4                               A-5041-14T2
payoff of the loans.      First Union agreed to sell the debt to FCCG

for $22 million.

       Licata obtained financing to purchase the First Union debt

through an entity called EMP Whole Loan I (EMP).               EMP required

FCCG    or   other   Licata-owned   entities   to    obtain   title   to   the

properties, which would be pledged to secure repayment of the EMP

loan.    Licata then created a series of special-purpose entities

to hold title to the properties.         The entities were identified as

First Connecticut Holding Group (FCHG) I through XIII.

       Licata and EMP agreed Licata and his wife Cynthia Licata1

would share equal ownership of the FCHG entities.              Mocco had a

pending bankruptcy action at the time.               The bankruptcy court

approved the sale of the Mocco properties to the FCHG entities.

       Sometime before September 25, 1996, Mocco and Licata entered

into a Three-Page Agreement (TPA), which created a straw-man

relationship between Mocco and Licata.              The TPA provided Mocco

could regain ownership of the properties when the outstanding

debts were retired.        The first closing on the EMP/First Union

transactions took place on September 25, 1996.




1
  We refer to Cynthia Licata by first name only throughout this
opinion so as to differentiate her from James J. Licata. By doing
so, we intend no disrespect.

                                     5                                A-5041-14T2
       FCCG    then    cast    a    vote   in    favor   of   Mocco's   plan     of

reorganization at a hearing before the bankruptcy court.                    Mocco

did not reveal the TPA to the bankruptcy court or the creditors.

Moreover, the attorney who appeared on behalf of Mocco informed

the bankruptcy court there was no relationship between FCCG and

Mocco.

       In June 1997, properties owned by FCHG V, VII, VIII, IX, and

XII were transferred to FCHG IV.               As a result of these transfers,

FCHG   IV     became   the    owner   of   twenty-two    multi-unit     apartment

buildings in Jersey City and North Bergen.               FCHG IV then borrowed

funds from Transatlantic Capital to refinance the EMP loans.                   The

Transatlantic loan was secured by the FCHG IV properties.

       In April 1999, Peter and Lorraine Mocco filed the underlying

complaint in the Chancery Division against Licata and others to

compel the re-conveyance of certain properties, including the

properties of FCHG IV.             The Moccos filed notices of lis pendens

related to their claims, but they did not renew the notices, and

they lapsed in 2004.

       In September 2001, a Chancery Division judge entered an order,

which enjoined any party from transferring or encumbering any of

the FCHG entities or properties pending further order of the court.

In 2002, Licata filed a bankruptcy petition in Connecticut on his

own behalf and on behalf of certain entities, including FCHG II,

                                           6                              A-5041-14T2
III, X, XI, and XIII.       FCHG IV was not included in the bankruptcy

filing.

     Licata then entered into agreements with SWJ Holdings, Inc.

(SWJ), under which Licata agreed to sell and transfer certain

assets to SWJ. In return, SWJ agreed to transfer certain interests

to Cynthia, including a one-hundred percent interest in FCHG IV.

     In June 2005, SWJ was the successful bidder at an auction to

purchase the Licata assets.           The bankruptcy court approved the

sale of the properties.        The Moccos did not object to the sale;

however, in July 2005, they filed a motion to clarify the intent

of the bankruptcy court's order approving the sale, which was

denied.

     In March 2006, the bankruptcy court approved the sale of the

Licata    properties   free    and    clear    of   all   liens,   claims,   and

encumbrances pursuant to 11 U.S.C. § 363(b).              The properties were

then sold or transferred to SWJ, and SWJ transferred one-hundred

percent of the membership interests in FCHG IV to Cynthia.

     In May 2006, Cynthia sold the FCHG IV properties to SWJ for

$31.2 million.     The lenders advanced a purchase money mortgage

loan of $15 million to SWJ, secured by three mortgages on FCHG IV

properties.      Horizon,     the    agent    for   Chicago   Title   Insurance

Company, issued title policies to the lenders.



                                        7                               A-5041-14T2
      In this action, the Moccos sought an order declaring them the

owners of the FCHG IV properties, and the lenders' mortgages null

and   void.       The     lenders'     counterclaim    sought        contribution,

indemnification, and equitable relief relating to the mortgages.

      The trial judge found: (1) the Moccos are the owners of the

properties of FCHG IV; (2) the May 26, 2006 deed conveying the

properties owned by FCHG IV to SWJ was null and void; (3) a

$1,776,118.53 equitable lien would be imposed in favor of Chicago

Title on the FCHG IV properties; and (4) the mortgages held by the

lenders would be declared null and void upon satisfaction of the

equitable lien.

      In their appeal, plaintiffs argue: (1) Horizon and the lenders

had   actual     notice   of   their   ownership     claims     to   the   FCHG   IV

properties; and (2) the trial judge erred by imposing an equitable

lien in favor of Chicago Title because the Moccos were not unjustly

enriched by retaining their own properties.                     Plaintiffs also

challenge Shepro and Blake's standing in this appeal.

      In their cross-appeal, the lenders argue: (1) the doctrine

of unclean hands precluded the Moccos from asserting their claims;

(2) the TPA between Licata and Mocco is invalid and unenforceable;

(3) judicial estoppel barred the Moccos from asserting their claims

due   to   the    misrepresentations         they   made   in    the    bankruptcy

proceedings; and (4) the FCHG IV properties were sold free and

                                         8                                 A-5041-14T2
clear of all liens and encumbrances in the bankruptcy. The lenders

also challenge plaintiffs' standing.

     In his cross-appeal, Blake asserts the trial judge barred him

from participating in the trial for lack of standing because the

trial addressed solely the issue of ownership of FCHG IV.     Blake

argues his inability to contest the facts at trial exposed him to

a malpractice claim because he provided financial and advisory

services to his client SWJ.   Blake urges us to reverse the judge's

determination regarding standing, or alternatively, declare the

judgment under review is not res judicata as to him.2

                                 I.

     We begin by reciting our standard of review.

          Final determinations made by the trial court
          sitting in a non-jury case are subject to a
          limited and well-established scope of review:
          "we do not disturb the factual findings and
          legal conclusions of the trial judge unless
          we are convinced that they are so manifestly
          unsupported by or inconsistent with the
          competent, relevant and reasonably credible
          evidence as to offend the interests of
          justice[.]"

          [Seidman v. Clifton Sav. Bank, S.L.A., 205
          N.J. 150, 169 (2011) (alteration in original)
          (quoting In re Tr. Created By Agreement Dated
          Dec. 20, 1961, ex rel. Johnson, 194 N.J. 276,
          284 (2008)).]

2
 Blake asserts other arguments, namely, recusal of the trial judge
and challenges to the Mocco's ownership of the FCHG IV properties.
However, we do not reach these arguments because Blake lacks
standing.

                                 9                          A-5041-14T2
     "[W]e do not weigh the evidence, assess the credibility of

witnesses, or make conclusions about the evidence."            Mountain

Hill, LLC v. Twp. of Middletown, 399 N.J. Super. 486, 498 (App.

Div. 2008) (quoting State v. Barone, 147 N.J. 599, 615 (1997)).

"[I]n reviewing the factual findings and conclusions of a trial

judge, we are obliged to accord deference to the trial court's

credibility determination[s] and the judge's 'feel of the case'

based upon his or her opportunity to see and hear the witnesses."

N.J. Div. of Youth & Family Servs. v. R.L., 388 N.J. Super. 81,

88 (App. Div. 2006) (citing Cesare v. Cesare, 154 N.J. 394, 411-

13 (1998)).

     Our task is not to determine whether an alternative version

of the facts has support in the record, but rather, whether "there

is substantial evidence in support of the trial judge's findings

and conclusions."     Rova Farms Resort, Inc. v. Inv'r Ins. Co., 65

N.J. 474, 484 (1974); accord In re Tr. Created By Agreement, 194

N.J. at 284.   Legal conclusions, however, are reviewed de novo.

Manalapan Realty v. Twp. Comm. of the Twp. of Manalapan, 140 N.J.

366, 378 (1995).

                                   A.

     We address the arguments as to standing first.          Under New

Jersey's   standing    rules,   "[e]ntitlement   to   sue   requires    a

sufficient stake and real adverseness with respect to the subject

                                  10                            A-5041-14T2
matter of the litigation [and a] substantial likelihood of some

harm visited upon the [party] in the event of an unfavorable

decision[.]"      In re Adoption of Baby T, 160 N.J. 332, 340 (1999)

(citations omitted).      This is so because "[a] lack of standing by

a   [party]   precludes    a   court    from   entertaining     any   of    the

substantive issues presented for determination."           Ibid.

      "Ordinarily, a litigant may not claim standing to assert the

rights of a third party."       Jersey Shore Med. Ctr.-Fitkin Hosp. v.

Estate of Baum, 84 N.J. 137, 144 (1980).           "However, standing to

assert the rights of third parties is appropriate if the litigant

can show sufficient personal stake and adverseness so that the

[c]ourt is not asked to render an advisory opinion."               Ibid.     We

review a trial judge's determination regarding standing on a de

novo basis.    NAACP of Camden Cty. E. v. Foulke Mgmt. Corp., 421

N.J. Super. 404, 444 (App. Div. 2011).

      The lenders contend plaintiffs lacked standing to assert a

quiet title claim under N.J.S.A. 2A:62-1 because they have not

shown "they own and are in peaceable possession of FCHG IV and the

[p]roperties."      The trial judge concluded "given New Jersey's

liberal view of standing [the lender's] standing argument [was]

not sufficiently meritorious to merit discussion."              We agree.

      The lenders sought to collect millions of dollars due under

the   mortgages     on   the   FCHG    IV   properties   from    plaintiffs.

                                       11                             A-5041-14T2
Therefore, Mocco had standing to file the quiet title action

because he was in "peaceable possession of [the property] and

claim[ed]    ownership    thereof"     pursuant     to    N.J.S.A.   2A:62-1.

Further, Mocco had standing to challenge the validity of the

lenders' mortgages.      See EnviroFinance Grp., LLC v. Envt'l Barrier

Co., LLC, 440 N.J. Super. 325, 340 (App. Div. 2015) (holding "[a]

financial interest in the outcome ordinarily is sufficient to

confer standing") (quoting Strulowitz v. Provident Life & Cas.

Ins. Co., 357 N.J. Super. 454, 459 (App. Div. 2003)).

     Plaintiffs      argue   Shepro        and   Blake   lack   standing     to

participate in this appeal because they have never "asserted any

ownership or lien rights in any of the disputed properties."

Further, Blake did not participate in the trial below and Shepro

participated only as a witness.

     The right to appeal is "not necessarily preconditioned . . .

upon participation in the prior proceeding."             N.J. Dep't of Envtl.

Prot. v. Exxon Mobil Corp. (Exxon Mobil), ___ N.J. Super. ___, ___

(App. Div. 2018) (slip op. at 29).               However, "[o]nly a party

aggrieved by a judgment may appeal therefrom."             Howard Sav. Inst.

v. Peep, 34 N.J. 494, 499 (1961).            Further, "[i]t is the general

rule that to be aggrieved a party must have a personal or pecuniary

interest or property right adversely affected by the judgment in

question."   Ibid.

                                      12                              A-5041-14T2
     The trial judge stated the trial was solely to determine

ownership of FCHG IV.    The judge determined Blake had standing to

participate in the damages phase of the trial.       We agree.

     Neither Blake nor Shepro have a direct pecuniary interest in

the ownership of FCHG IV, the mortgages, or the equitable lien

imposed by the trial judge.       Nor did Blake and Shepro have any

liability   to   the   lenders   under   the   mortgages.    Moreover,

plaintiffs' claims against Blake individually were for trespass,

slander of title, and fraud in connection with a sale in the

bankruptcy court relating to the FCHG IV properties.        The lenders

have not asserted any claims against Blake individually.

     Thus, Blake and Shepro lacked standing to assert claims in

this phase of the trial and similarly lack standing on appeal.          We

hasten to add neither Blake nor Shepro are bound by the trial

judge's findings during the damages phase of this case.

                                   B.

     We next address the arguments raised by plaintiffs relating

to the underlying judgment.      Plaintiffs argue Horizon and Centrum

had actual notice of Mocco's ownership claims, and the prior and

pending ownership litigation in the bankruptcy court.       Plaintiffs

assert "[d]espite actual notice of these decisions to Horizon and

Centrum, the trial court allowed a full retrial of an expanded

version of the same issues."     As we discuss below, because we have

                                   13                            A-5041-14T2
affirmed the trial judge's determination on the ownership issue

favorably to plaintiffs, we do not reach plaintiffs' arguments

regarding the scope of the ownership claims trial.

     Plaintiffs   argue   the   trial   judge   erred   by    imposing    an

equitable lien because they were not unjustly enriched.                They

claim they did not benefit from the Centrum loan because they did

not receive any of the loan proceeds.       Rather, they contend the

trial judge found they had "lost a very substantial amount of

money by virtue of the mortgages being placed on the FCHG IV

properties since May 2006."        Plaintiffs also argue the trial

judge's finding they had unclean hands was erroneous.

     A court's decision to grant or withhold equitable relief is

reviewed for an abuse of discretion, so long as the decision is

consistent with applicable legal principles.            Marioni v. Roxy

Garments Delivery Co., 417 N.J. Super. 269, 275 (App. Div. 2010).

A chancery court possesses broad equitable powers.           See Cooper v.

Nutley Sun Printing Co., 36 N.J. 189, 199 (1961) (noting a "court

has the broadest equitable power to grant the appropriate relief").

Because "equity 'will not suffer a wrong without a remedy[,]'"

Crane v. Bielski, 15 N.J. 342, 349 (1954), "a court's equitable

jurisdiction provides as much flexibility as is warranted by the

circumstances[.]"   Matejek v. Watson, 449 N.J. Super. 179, 183

(App. Div. 2017).   Consequently,

                                  14                               A-5041-14T2
           [e]quitable remedies are distinguished for
           their flexibility, their unlimited variety,
           their adaptability to circumstances, and the
           natural rules which govern their use. There
           is in fact no limit to their variety in
           application; the court of equity has the power
           of devising its remedy and shaping it so as
           to fit the changing circumstances of every
           case and the complex relations of all the
           parties.

           [Ibid. (quoting Sears Roebuck & Co. v. Camp,
           124 N.J. Eq. 403, 411-12 (E. & A. 1938)).]

      Further, a "court can and should mold the relief to fit the

circumstances[.]"    Cooper, 36 N.J. at 199.      Notably,

           "[t]he jurisdiction of a court of equity does
           not depend upon the mere accident whether the
           court has, in some previous case or at some
           distant period of time, granted relief under
           similar circumstances . . . ." And the mere
           fact that no precedent exists is no sound
           reason for denying relief when the situation
           demands and no other principle forbids. Every
           just order or rule known to courts of equity
           was born of some emergency, to meet some new
           conditions, and was, therefore, in its time,
           without a precedent.       New remedies and
           unprecedented orders are not unwelcome aids
           to the chancellor to meet the constantly
           varying demands for equitable relief.

           [Briscoe v. O'Connor, 115 N.J. Eq. 360, 364-
           65 (Ch. 1934) (citations omitted).]

      Our Supreme Court has stated: "In doing equity, [a] court has

the   power   to   adapt   equitable   remedies    to   the   particular

circumstances of each particular case."     Rutgers Cas. Ins. Co. v.

LaCroix, 194 N.J. 515, 529 (2008) (alteration in original) (quoting


                                  15                             A-5041-14T2
Mitchell v. Oksienik, 380 N.J. Super. 119, 130-31 (App. Div.

2005)).      Recently, the Court stated: "A 'court [of equity] must

exercise its inherent equitable jurisdiction and decide the case

based upon equitable considerations.'"            Thieme v. Aucoin-Thieme,

227   N.J.    269,   287   (2016)   (alteration    in   original)   (quoting

Kingsdorf ex rel. Kingsdorf v. Kingsdorf, 351 N.J. Super. 144, 157

(App. Div. 2002)).         The Thieme Court further held "[e]quities

arise and stem from facts which call for relief from the strict

legal effects of given situations."          Id. at 288 (alteration in

original) (quoting Carr v. Carr, 120 N.J. 336, 351 (1990)).

Generally, "as between two innocent groups equity will impose the

loss on the group whose act first could have prevented the loss."

Zucker v. Silverstein, 134 N.J. Super. 39, 52 (App. Div. 1975)

(citing Cambridge Acceptance Corp. v. Am. Nat. Motor Inns, Inc.,

96 N.J. Super. 183, 206 (Ch. Div. 1967)).

      The trial judge addressed the Moccos' argument that Mocco

could not simultaneously be determined to be the owner of FCHG IV

while also being held responsible for the lenders' losses and

subject to an equitable lien, because he could not be unjustly

enriched by possessing his own properties.           The judge invoked the

court's broad equitable powers to explain his decision.

             The court recognizes that either or both
             parties might argue that there is an
             inconsistency between the court's initial

                                     16                              A-5041-14T2
          holding as to Mocco's ownership and the
          invalidity of the Centrum mortgage and its
          secondary   holding   that   Mr.   Mocco   is
          responsible for part of Centrum's loss. The
          difference is that real estate decisions are
          based on strict law which compels the
          conclusion that a mortgagee who had notice of
          colorable adverse claims must be precluded
          from recovering, while in a dispute outside
          the strict rules governing real estate
          ownership and mortgage validity, a court of
          equity may consider which party proximately
          caused the loss and [had] less clean hands.

    The   judge    set   forth   a   litany   of   reasons   why   Mocco   was

responsible for the lenders' losses and why the lenders were

entitled to equitable relief.        The judge stated:

          [T]here were several acts or omissions by Mr.
          Mocco which helped lead to the confusion
          regarding ownership of FCHG IV, which, in
          turn, helped cause the loss herein:

                  a. Choosing and continuing to use,
                  as his "consultant" or partner, the
                  unreliable James Licata.       That
                  decision led to Mr. Mocco emerging
                  from [b]ankruptcy, but also led to
                  disastrous consequences to others.

                  b. Drafting and keeping secret the
                  [TPA].

                  c. Drafting and keeping secret
                  . . . the [e]scrow [a]greement.

                  d. Drafting extraordinary complex
                  corporate     stock      ownership
                  documents.

                  e. Not renewing the notices of lis
                  pendens.


                                     17                              A-5041-14T2
              f. Not recording [the court's] 2001
              order [restraining the sale and
              transfer of FCHG IV's assets].

              g. Not reminding [the bankruptcy
              judge], or Mr. Licata's lawyers,
              about [the] 2001 [o]rder.

              h. Not appealing [the bankruptcy
              court's]     denial  of    [the]
              modification motion.

              i. Not appealing the [section] 363
              order.

              j. Allegedly failing to adequately
              warn and inform potential buyers
              and/or lenders that he owned the
              properties. . . .

         Some of what Mr. Mocco did leading to
         Centrum's   loss   was   intentional.     The
         intentional actions in many respects caused
         more culpability than the unintentional or
         negligent acts and omissions. This is for two
         reasons. First, negligence normally requires
         a duty, and it is not clear that Mr. Mocco
         owed a duty to Horizon, Centrum[,] and
         Chicago. Second, while the failure to update
         the notices of lis pendens was wrong as a
         matter of law, at least four of the other
         allegedly negligent acts—not recording [the]
         2001 order, not reminding [the bankruptcy
         judge] or Mr. Licata's lawyers of [the 2001]
         order, not appealing [the bankruptcy judge's]
         denial of the modification motion, and not
         appealing the [section] 363 order—could be
         characterized as legal judgment calls.    The
         intentional decisions, however, cannot be as
         easily dismissed.

    After addressing in detail the role of Horizon       and the

lenders' agent in committing negligent acts or omissions leading


                              18                         A-5041-14T2
to the lenders' loss, the judge apportioned the parties' share of

the liability.    He stated:

            One can argue that Mr. Mocco's actions
            proximately caused the loss since Mr. Mocco's
            actions set in motion the chain of events[,]
            which led to the confusion[,] which led to the
            loss.    On the other hand, the [l]enders
            through their agent, Horizon, had the last
            clear chance to avoid the loss. This court,
            as the fact finder, concludes that [fifty
            percent]   of    the   proximate   cause    is
            attributable to Mr. Mocco and [fifty percent]
            attributable to the [l]enders.

The     trial   judge   determined    the   lenders'   loss   totaled

$3,552,237.06, representing the lenders' out-of-pocket expenses.

The judge awarded the lenders one-half of this sum, $1,776,118.53.

      The imposition of an equitable lien in favor of the lenders

was supported by the substantial, adequate, and credible evidence

in the record.   We are satisfied the trial judge did not abuse his

discretion in according the lenders the remedy of an equitable

lien.    For the same reasons, we reject the alternative argument

advanced by the lenders in the cross-appeal, namely, that we

increase the amount of the equitable lien commensurate with their

entire out-of-pocket expense.




                                 19                           A-5041-14T2
                                       C.

       We next address the lenders' challenge to the trial judge's

determination     regarding    ownership      of    FCHG    IV,    which   in   turn

invalidated the lenders' mortgages on the properties held by FCHG

IV.    The lenders argue Mocco's unclean hands should have barred

his ability to seek equitable relief.              The lenders contend the TPA

was invalid and unenforceable because it violated the Statute of

Frauds.    They also challenge the validity of the TPA based on res

judicata and public policy reasons.           The lenders argue "the Moccos

should have been barred by the doctrine of judicial estoppel"

because    of   misrepresentations      made       in    Mocco's    and    Licata's

bankruptcy proceedings.        The lenders further argue the 363 sale

"was free and clear of any liens, claims or encumbrances with

respect to ownership of [FCHG IV]."                  The lenders also assert

plaintiffs'     failure   to   renew    the   lis       pendens    filed   in   1999

constituted lack of notice of the plaintiffs' pending lawsuit.                     We

address these arguments in turn.

                                       i.

       "The essence of the doctrine of unclean hands, '. . . is that

a suitor in equity must come into court with clean hands and he

must    keep    them   clean   after    his    entry       and    throughout     the

proceedings.'"     U.S. Bank Nat'l Ass'n v. Curcio, 444 N.J. Super.

94, 113 (App. Div. 2016) (quoting Marino v. Marino, 200 N.J. 315,

                                       20                                   A-5041-14T2
345 (2009)).   However, "[r]elief is not to be denied because of

general iniquitous conduct on the part of the complainant or

because of [his] wrongdoing in the course of a transaction between

him and a third person."   United Bd. & Carton Corp. v. Britting,

61 N.J. Super. 340, 344 (App Div. 1960) (quoting 19 Am. Jur.,

Equity, § 473, p. 327).       Rather, the doctrine is applied only

where one seeking relief has "acted fraudulently or unconscionably

with respect to the particular controversy in issue." Med. Fabrics

Co. v. D.C. McLintock Co., 12 N.J. Super. 177, 180 (App. Div.

1951); accord Heuer v. Heuer, 152 N.J. 226, 238 (1998); Neubeck

v. Neubeck, 94 N.J. Eq. 167, 170 (E. & A. 1922).

     Application   of   the     doctrine   of   unclean   hands     is

"discretionary on the part of the court[.]"     Borough of Princeton

v. Bd. of Chosen Freeholders, 169 N.J. 135, 158 (2001) (quoting

Heuer, 152 N.J. at 238).      Thus, our review of this issue is for

abuse of discretion.

     The trial judge found Mocco was "the owner of [one hundred

percent] of the legal and equitable interest in FCHG IV[,]" and

Licata held title to the FCHG properties as his nominee.          The

judge relied on (1) the consulting agreement between Mocco and

FCCG; (2) the TPA; (3) the escrow agreement; (4) a September 24,

1996, facsimile from Pieter J. de Jong, Licata's attorney, to



                                 21                          A-5041-14T2
Licata;3 and (5) the contract for purchase of real estate4 between

Licata and Mocco, which the judge found "generally support[ed] the

concept that . . . Mocco could buy the property back from . . .

Licata for [one dollar], if he satisfi[ed] the mortgage[.]"

       Based on the testimony, the judge also made the following

findings: (1) "Mocco [was] a man whose entire energies [were]

devoted to building, and holding real property[,]" and his "mode

of business ma[de] it unlikely he would give up ownership of the

FCHG IV properties;" (2) "[t]he Moccos ran all the FCHG properties,

collected the rents, paid the mortgages [and] Licata never paid a

dime of the mortgage payments;" (3) the credibility of Brian Opert,

FCCG's executive vice president, was "generally strong" and his

testimony "bolstered . . . Mocco's assertions about . . . Licata's

nominee status;" (4) "the [bankruptcy court's] trial transcript

and the [bankruptcy court] [d]ecisions [led' to the conclusion[]

that . . . Licata held title to the FCHG entities as a nominee;"

(5) "the Mocco-Licata relationship as to FCHG IV, which was

inadvertently omitted from the Licata [b]ankruptcy proceeding" did

not materially differ from their relationship as to the FCHG LLCs

that    were   the    subject   of   the   bankruptcy   decisions;   (6)



3
    We have not been provided with this document.
4
    See footnote 3.

                                     22                         A-5041-14T2
conversations with Licata, which were taped by Mocco, supported

his contention that Licata was his nominee; (7) "[h]aving someone

else hold his property in a nominee status was a common business

practice for . . . Mocco;" (8) Mocco was a "relatively straight-

forward, honest witness, at least on this issue" and his testimony

was "somewhat more believable" than Licata's; and (9) "Mocco [was]

such a tough, uncompromising man that the court [could not] imagine

him giving up the property in question" and did not believe it was

"possible he would have agreed to letting . . . Licata or anyone

else take a portion, let alone a substantial portion, of his

empire[.]"

       The lenders' argument as to plaintiffs' unclean hands goes

to the weight of the evidence.           The judge's detailed findings

support the conclusion the unclean hands doctrine should not be

applied, and demonstrate the judge did not abuse his discretion.

                                   ii.

       The lenders contend the TPA was invalid and unenforceable

because it violated the Statute of Frauds, specifically N.J.S.A.

25:1-11, the writing requirement for conveyance of real estate,

and N.J.S.A. 25:1-13, the enforceability of agreements regarding

real   estate.    The   lenders   assert   FCCG   did   not   execute   the

agreement, which would have required the written consent of its

board members, and it was not signed by Mocco.                Further, the

                                   23                              A-5041-14T2
lenders contend the agreement failed to specify the nature of the

interest to be transferred, the properties encompassed by the

agreement, or that FCCG or Licata was agreeing to act as Mocco's

nominee.      In addition, the lenders claim hand-written changes to

the document were not initialed.

     The trial judge declined to address the lenders' argument

regarding the Statute of Frauds because the TPA did not convey

real estate.     Moreover, the judge noted "there [was] enough proof

that the Moccos owned the real estate that [he] could rule in

favor    of   their   ownership   even   if    the    [TPA]   were   considered

unenforceable on account of the Statute of Frauds[.]"

     We are not persuaded the trial judge abused his discretion.

The lenders focus on the TPA, yet do not challenge the validity

of the escrow agreement.      The escrow agreement was executed by the

Moccos    and   Licatas   approximately       seven   months   after   Mocco's

bankruptcy      reorganization    plan   was    confirmed,     and   expressly

incorporated the TPA.       Assuming the TPA violated the Statute of

Frauds when Licata initially signed it in September 1996, or that

it was rendered ineffective by the confirmation order, the escrow

agreement, executed in May 1997, survived, and provided for the

re-conveyance of the ownership interests in the FCHG LLCs to a

person or entity of Mocco's choosing.          For these same reasons, the

lenders' arguments the TPA is void for public policy and the

                                    24                                  A-5041-14T2
bankruptcy confirmation order was res judicata because it "wiped

out" the TPA, lack merit.

                                     iii.

     Judicial estoppel did not bar Mocco from prosecuting his

claim to ownership of FCHG IV by failing to disclose its existence

to the bankruptcy court.         The judge determined "Mocco had no duty

to bring FCHG IV into the [b]ankruptcy proceedings."

     We review a trial court's decision whether to invoke the

doctrine   of    "judicial   estoppel      using   an    abuse   of   discretion

standard."      In re Declaratory Judgment Actions Filed by Various

Municipalities,     446   N.J.    Super.    259,   291    (App.   Div.    2016).

"Judicial estoppel is an extraordinary remedy [and] should be

invoked only to prevent a miscarriage of justice."                    Bhagat v.

Bhagat, 217 N.J. 22, 37 (2014) (citations omitted).                   "[B]ecause

of its draconian consequences," judicial estoppel is a disfavored

remedy that is "invoked only in limited circumstances[.]"                  In re

Declaratory Judgment Actions, 446 N.J. Super. at 292.

     Under the doctrine of judicial estoppel, "[a] party who

advances a position in earlier litigation that is accepted and

permits the party to prevail in that litigation is barred from

advocating a contrary position in subsequent litigation to the

prejudice of the adverse party."            Bhagat, 217 N.J. at 36.          "The

purpose of the . . . doctrine is to protect 'the integrity of the

                                      25                                 A-5041-14T2
judicial process.'"           Kimball Int'l, Inc. v. Northfield Metal

Prods., 334 N.J. Super. 596, 606 (App. Div. 2000) (quoting Cummings

v.     Bahr,     295   N.J.    Super.    374,    387    (App.     Div.     1996)).

"Consequently, '[a]bsent judicial acceptance of the inconsistent

position, application of [the doctrine] is unwarranted because no

risk of inconsistent results exists [and] the integrity of the

judicial process is unaffected[.]'"             Id. at 607 (quoting Edwards

v. Aetna Life Ins. Co., 690 F.2d 595, 599 (6th Cir. 1982)).

       Here, the trial judge declined to apply judicial estoppel

because he found "nothing said or done, or not said or done" by

Mocco during Licata's bankruptcy proceedings "could be considered

inconsistent with any other position taken by [him.]"                    The judge

also found the lenders had "failed to establish that . . . Mocco

affirmatively stated to the bankruptcy court that he no longer

owned the FCHG entities[.]"          Moreover, "there [was] insufficient

proof [the bankruptcy court], the unsecured creditors, or [E]MP

[were] led to believe that . . . Mocco did not own and control the

FCHG IV properties[.]"         The judge determined "no one relied on or

even     cared     about      the   intricacies        of   the    Mocco-Licata

relationship[.]"        The trial judge agreed with the bankruptcy

court's ruling "there [was] no risk of inconsistent results; the

bankruptcy court was not asked to rule and did not rule one way

or the other on the nature of the transferred title[.]"

                                        26                                 A-5041-14T2
      The trial judge correctly determined there was no risk of

inconsistent results between Mocco's bankruptcy matter and this

matter.   Our review of the record shows the question of who owned

the FCHG LLCs was not before the bankruptcy court.                Thus, the

trial judge did not abuse his discretion by declining to apply

judicial estoppel to bar Mocco's claims.        For essentially the same

reasons, we conclude plaintiff's claims are not barred by laches

or estoppel.

                                      iv.

      The judge determined Mocco's claims were not barred by the

failure to update the lis pendens for FCHG IV. Whether the failure

to renew the notices of lis pendens bars Mocco's claims is a

question of law.      Therefore, our review is de novo.            State v.

Robinson, 448 N.J. Super. 501, 516 (App. Div. 2017).                Whether

Horizon and/or Centrum had actual notice of Mocco's claims when

the mortgages were executed is a question of fact, requiring us

to   uphold   the   trial   judge's   finding   if   it   is   supported    by

sufficient credible evidence in the record.           Brunson v. Affinity

Fed. Credit Union, 199 N.J. 381, 397 (2009).

      "Under the common law doctrine of lis pendens, the filing of

a lawsuit served as constructive notice to any subsequent purchaser

or lienholder that title to the property was contested."               Manzo

v. Shawmut Bank, N.A., 291 N.J. Super. 194, 199 (App. Div. 1996).

                                      27                             A-5041-14T2
"[O]ne who acquired the property from a party litigant while the

suit was pending took the property subject to the outcome of the

action, despite having received no actual notice."   Chrysler Corp.

v. Fedders Corp., 670 F.2d 1316, 1319 (3d Cir. 1982); accord

Haughwout v. Murphy, 22 N.J. Eq. 531, 545 (E. & A. 1871).

     "Our statute providing for the filing of a notice of lis

pendens was adopted to ameliorate the hardship involved in good

faith conveyances where there was no notice of suit in the public

registry."     Gen. Elec. Credit Corp. v. Winnebago of N.J., Inc.,

149 N.J. Super. 81, 85 (App. Div. 1977) (citing Wood v. Price, 79

N.J. Eq. 620, 622 (E. & A. 1911)).    "The effect of the filing of

a notice of lis pendens is constructive notice of a pending action

concerning . . . real estate, and a purchaser or mortgagee takes

subject to the outcome of the lawsuit."       Trus Joist Corp. v.

Treetop Assocs., 97 N.J. 22, 31 (1984); N.J.S.A. 2A:15-7.       "The

primary purpose of the notice of lis pendens is to preserve the

property which is the subject matter of the lawsuit from actions

of the property owner so that full judicial relief can be granted,

if the plaintiff prevails."    Manzo, 291 N.J. Super. at 200.

     A notice of lis pendens is effective for five years from the

date of its filing.    N.J.S.A. 2A:15-11.   There are no provisions

in the lis pendens statute for renewing or extending a notice of

lis pendens.    Manzo, 291 N.J. Super. at 199.   However, in Manzo,

                                 28                         A-5041-14T2
the court held "the notice of lis pendens affects any party who

obtains an interest in the property during the effective term of

the notice and until the final resolution of the litigation[.]"

Id. at 202.

      Here, Centrum acquired its interest in the FCHG IV properties

in May 2006, after the effective term of the notices of lis

pendens, which were filed on November 1, 1999, had expired.            Thus,

the   notices   of   lis   pendens    did   not    provide   Centrum    with

constructive notice of Mocco's claims.            Nevertheless, the judge

found even though Mocco should have updated the notices of lis

pendens, the "title searchers did report the original notices, and

[Horizon] did know of . . . Mocco's claims[.]"          We agree.

      The failure to re-file the notices of lis pendens did not bar

Mocco's claims because the lenders had actual notice of the claims.

We have previously stated: "If a purchaser or lienor is faced with

extraordinary, suspicious, and unusual facts which should prompt

an inquiry, it is equivalent to notice of the fact in question."

Howard v. Diolosa, 241 N.J. Super. 222, 232 (App. Div. 1990). "The

efficacy of notice by actual possession applies to a person

proposing to take a mortgage on the property."          Clawans v. Ordway

Bldg. & Loan Ass'n, 112 N.J. Eq. 280, 285 (E. & A. 1933).                The

intending mortgagee must "inquire of the occupant and ascertain

the rights under which he holds[.]"         Id. at 284 (quoting LaCombe

                                     29                             A-5041-14T2
v. Headley, 91 N.J. Eq. 63, 66 (E. & A. 1919)).    If no inquiry is

made, the mortgagee "is chargeable with notice of such facts as

the inquiry, if it had been in fact made, would have revealed."

Id. at 285.

     The trial judge's determination the lenders had notice of

Mocco's claims to ownership of FCHG IV at the time the mortgages

were executed is adequately supported by the record.    The record

demonstrates the lenders knew Mocco was collecting the rents for

the property, which at a minimum, required them to inquire further

as to his role and potential ownership interest.

     Indeed, Centrum's attorney, Kenneth R. Sauter, received an

email from the broker, which stated:

          As we all know, this [M]occo guy allegedly is
          the management company. If this is the case,
          my understanding of the hold back ($3.5M) was
          specifically structured to ensure our position
          so that the borrower would have the incentive
          to do what is necessary to get control back
          of the properties . . . .

In the same email chain, Sauter responded: "I don't know who 'this

[M]occo guy' is.   And if the borrower is having trouble getting

the cooperation of 'Mocco,' is that supposed to provide a greater

degree of comfort to the lender?"      At trial, Bruce Berreth,

Centrum's president, testified Centrum received the aforementioned

emails before it made the loans and that they "knew what the

situation was."

                               30                           A-5041-14T2
      Other emails in evidence directed to and from Berreth also

show he was aware of Mocco's claim to FCHG IV.           On May 4, 2006,

Berreth received an email from Aegis J. Frumento, an attorney

Licata had retained to "help facilitate the sale," responding to

the "question concerning substantiation that [the Licatas] own[e]d

[one hundred percent] of [FCHG IV]."            Specifically, Frumento

forwarded an email from Shepro dated May 3, 2006.         Shepro's email

explained both Cynthia and Mocco might claim ownership of FCHG IV,

and   that    another   attorney   "may   be   holding   the   [FCHG]    IV

[membership] certificates" under an order signed by a Chancery

Division judge at the outset of litigation.         Frumento's response

to Berreth was "Mocco may claim they own [FCHG IV] 'in trust' for

him[.]"

      On May 21, 2006, Berreth emailed Sauter stating:

             Paragraph 3(b) [of the title insurance policy]
             excludes things known to us but not of record
             or known to the title company. As a result,
             it is imperative we can document that they are
             aware of any interest claimed by Peter Mocco
             . . . . Please be sure David [Cohn5] is aware
             of Mocco's potential interest and that we can
             verify it if necessary.




5
  According to the trial judge, Cohn was "a very experienced title
searcher and officer [of Horizon] and . . . was the principal
title searcher when the loan in question was made."

                                   31                             A-5041-14T2
     Sauter responded, "I am not sure what title issues may exist

[regarding] Peter Mocco . . . .    You will get a clean policy, but

I will expressly review this with David Cohn."

     The record demonstrates Centrum had notice of Mocco's claimed

ownership interest in FCHG IV, but believed it was protected by

its title insurance policy.   The record also shows Horizon, as

Chicago Title's agent, had notice of Mocco's interests through the

notes from Cohn's telephone conversation with de Jong, and emails

copied to Cohn referencing Mocco's possession of the properties

and his claimed interests.

     As the trial judge noted, aspects of the transaction "were

disturbing enough cumulatively to convince a careful title insurer

and/or lender to either make a very extensive inquiry or not to

proceed any further."   Indeed, Cohn, two of Licata's associates,

and Shepro signed a confidentiality agreement at the closing

agreeing to keep the closing confidential.      No one who testified

at trial was able to explain who requested the confidentiality

agreement or why it was signed.        Additionally, Centrum entered

into an "Agreement for Disbursement of Funds After Closing" with

SWJ, which expressly recognized SWJ had been "unable to confirm,

to the satisfaction of the Lenders . . . the leases, rents and

rights to the proceeds of leases and rents arising out of and in



                                  32                         A-5041-14T2
connection with the properties which [were] the subject of the

[loans.]"    (Emphasis added).

     The record amply supports the result reached by the judge

regarding notice to the lenders.       Under the circumstances, the

failure to update the lis pendens did not bar relief to plaintiffs.

                                  v.

     The lenders assert the bankruptcy court sold plaintiffs'

interest in FCHG IV.    We disagree.

     Whether the bankruptcy sale barred Mocco's claim to ownership

of FCHG IV in May 2006, is a question of law.        Therefore, our

review is de novo.     Robinson, 448 N.J. Super. at 516.

     Under 11 U.S.C. § 363(b), "a bankruptcy trustee [may] 'sell

. . . property of the estate' after notice and hearing."        Parker

v. Goodman (In re Parker), 499 F.3d 616, 620 (6th Cir. 2007).

"Purchasers of the[] assets are protected from a reversal of the

sale on appeal so long as they acted in good faith."         Licensing

by Paolo v. Sinatra (In re Gucci), 126 F.3d 380, 387 (2d Cir.

1997).    That protection is afforded by 11 U.S.C. § 363(m), which

states:

            The reversal or modification on appeal of an
            authorization under subsection (b) . . . of
            this section of a sale . . . of property does
            not affect the validity of a sale . . . under
            such authorization to an entity that purchased
            . . . such property in good faith, whether or
            not such entity knew of the pendency of the

                                 33                            A-5041-14T2
           appeal, unless such authorization and such
           sale . . . were stayed pending appeal.

     The Court of Appeals for the Seventh Circuit has commented

regarding the finality of sales approved pursuant to section 363

and stated:

           Finality is important because it minimizes the
           chance that purchasers will be dragged into
           endless rounds of litigation to determine who
           has what rights in the property. Without the
           degree of finality provided by the stay
           requirement, purchasers are likely to demand
           a steep discount for investing in the
           property.

           [In re Sax, 796 F.2d 994, 998 (7th Cir. 1986).]

     Here, however, the bankruptcy court expressly stated the 363

sale did not adjudicate the issue of FCHG IV's ownership.             The

trial   judge   made   this   determination   after   he   reviewed   the

transcripts of the bankruptcy proceeding, and concluded "[the

bankruptcy judge] never intended that his orders divested . . .

Mocco of ownership."

     Although we have not been provided with the transcripts of

the bankruptcy proceedings on appeal, the trial judge quoted them,

specifically where counsel for the creditors' committee explained

that:

           [T]he debtor is selling whatever interest it
           has, if it has any interest in the assets that
           are listed in the schedules.

           To the extent it does not have an interest[,]

                                   34                            A-5041-14T2
           does not own part or all of the assets . . .
           that's not being sold.    So what we mean by
           that [is] . . . we're not creating any
           substantive rights.   To the extent that an
           asset is transferred to the purchaser . . .
           only the debtor's interests in that asset are
           being transferred. To the extent that . . .
           Mocco or anybody else claims an ownership in
           the assets, that ownership is preserved
           . . . .   There's no transfer of that asset
           over somebody else's ownership interest.

     When the bankruptcy judge commented Mocco would not "lose

[his] rights by virtue of the sale," counsel for SWJ, responded:

"But they do . . . not lose whatever rights they have in that

asset.   However, the sale would be free and clear of encumbrances,

subject to defenses."   The bankruptcy judge replied:

           That's right.     So long as any and all
           interests, rights, claims are preserved and
           they be prosecuted against the dollar amount
           that is collected, or, if it isn't property
           of the estate, then it's off this [c]ourt's
           jurisdiction, and the bottom line is that all
           rights are preserved.

           [(Emphasis added).]

The bankruptcy judge also stated the Moccos were "going to be in

the same position after the sale as they were before the sale

insofar as whatever rights, if any, they have."

     The trial judge also reviewed the record of a March 8, 2006

hearing before the bankruptcy judge to address the language of the

final 363 sale order, and found it supported the finding the sale

did not affect Mocco's ownership rights.        Reciting from the

                                 35                         A-5041-14T2
transcript,       the   trial   judge   noted   Mocco's    counsel   asked    for

language to be added to the order stating Mocco's rights "to and

in the assets being sold shall not be affected by this sale and

shall be determined in future litigation in a non-bankruptcy

forum."      An    unidentified     party    then   read   the   language    from

Paragraph 17 of the November 16, 2005 order, which had preserved

Mocco's rights, to the bankruptcy judge.               The bankruptcy judge

then asked if there was similar language in the proposed order,

and was assured by the attorneys the language would be included.

     When counsel for SWJ argued Mocco's rights would be limited,

the bankruptcy judge responded: "I should think that they'd reserve

all of – whatever rights they might have.              That's what he's been

asking to do and I think that it's understood that he will be able

to do it."    When SWJ's counsel persisted, the judge replied: "Not

subject to anything.        I'm telling you, sir, . . . I [cannot] say

this any more clearly.          Whoever has a right will continue to have

that right after this order is entered . . . ."                  This colloquy

demonstrates the bankruptcy court understood its previous orders

addressed Mocco's concern the 363 sale did not affect his ownership

rights to FCHG IV.

     Additional support for the trial judge's conclusion Mocco's

claims were not barred by the 363 sale is found in an order entered

by the bankruptcy judge on July 1, 2014.                   In the order, the

                                        36                              A-5041-14T2
bankruptcy judge had denied a motion for contempt filed by SWJ

claiming Mocco had ignored the 363 sale orders by taking action

to "impede [SWJ's] court-ordered fee title interest."      The order

stated the bankruptcy court had denied the motion because the June

21, 2005, November 16, 2005, and March 9, 2006, orders "were sales

of property subject to the rights of the Mocco [p]arties as those

rights were previously or are subsequently determined by a court

of competent jurisdiction, including, without limitation [the New

Jersey Superior Court.]"

     Also, in an October 9, 2014 order approving the bankruptcy

trustees' settlement with Mocco, the bankruptcy judge noted the

pending New Jersey Superior Court case would determine "whether

the bankruptcy estates or Mocco own[ed] certain [FCHG] LLCs." This

order referred to the assets of the bankruptcy estates, including

"interests" in FCHG IV.

     Therefore, we agree with the trial judge's conclusion the

bankruptcy court never intended the 363 sale would terminate

Mocco's rights to FCHG IV.   Indeed, the trial judge concluded:

          If anything [was] absolutely clear in the
          tortured sixteen year history of this case,
          it [was the bankruptcy judge] never intended
          the [section] 363 sale to transfer anything
          other than . . . Licata's claim to the FCHG
          IV assets. He never intended to allow a sale
          which would transfer all right, title and
          interest to the assets, in derogation of . . .
          Mocco's rights.

                               37                            A-5041-14T2
The judge further found the 363 sale could not bar Mocco's claim

because he could not be divested of his assets without due process,

which the sale did not afford Mocco.

       The trial judge rejected the lenders' argument they had

obtained good title to FCHG IV from Cynthia.              The judge found

Mocco gave Licata title to the Holding Group LLCs as nominee and

that Licata could not give Cynthia "any greater rights than he

possessed[.]"    The judge also noted Cynthia "never paid any money

for the rights to FCHG IV, never listed herself as the owner of

the FCHG IV properties, never paid any money toward the FCHG IV

mortgage, never knew what properties FCHG IV possessed, and never

claimed ownership of FCHG IV[.]"          In addition, the judge noted a

divorce-related separation agreement between the Licatas stated

that   Licata,   not   Cynthia,   "kept   all   the   rights   to   the   FCHG

properties involved in the Mocco dispute[.]"

       We have no basis to disturb the judge's findings.              Our de

novo review leads us to the same conclusion.           SWJ purchased only

Licata's claims to ownership of FCHG IV.         Therefore, the 363 sale

did not bar Mocco's ownership claims.

       For the foregoing reasons, the June 5, 2015 judgment is

affirmed.    To the extent that we have not addressed the other

arguments raised in the appeal and cross-appeals, it is because


                                    38                               A-5041-14T2
they are without sufficient merit to warrant discussion in a

written opinion.   R. 2:11-3(e)(1)(E).

    Affirmed.




                               39                    A-5041-14T2